IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60520
                        Conference Calendar



SEBASTIAN KING,

                                         Plaintiff-Appellant,

versus

E. L. SPARKMAN; RENNIE HOLT, Corrections
Officer, Marshall County Correctional
Facility; TODD GUELKER, Assistant Warden,
Marshall County Correctional Facility;
MARSHALL COUNTY CORRECTIONAL FACILITY,
HOLLY SPRINGS, MISSISSIPPI; WACKENHUT
CORRECTIONS CORPORATION,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 3:97-CV-30-B-A
                       - - - - - - - - - -

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Sebastian King, a Mississippi inmate (# 62506), appeals from

the district court’s entry of judgment for the defendants

following a nonjury trial of his pro se civil rights action.

     King argues that, before trial, the district court erred in

denying his discovery request.   Because King has not shown that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-60520
                                  -2-

he was prejudiced by such denial, he has not shown that the

district court abused its discretion.       See Marshall v. Norwood,

741 F.2d 761, 764 (5th Cir. 1984).

     King has neither provided a transcript of the trial nor

sought production of a transcript at government expense, as is

his responsibility.    See Richardson v. Henry, 902 F.2d 414, 415-

16 (5th Cir. 1990); FED. R. APP. P. 10(b).     To the extent that

King challenges the judgment that resulted from the trial, the

appeal is DISMISSED.    See Richardson, 902 F.2d at 416.

     King has failed to brief arguments with respect to the

district court’s entry of judgment in favor of the defendants

other than Holt.   Any claims against those defendants have thus

been abandoned.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993); FED. R. APP. P. 28(a)(9).   The judgment is AFFIRMED as

to these remaining claims.

     DISMISSED IN PART; AFFIRMED IN PART.